Matter of Quinones v New York City Hous. Auth. (2015 NY Slip Op 05127)





Matter of Quinones v New York City Hous. Auth.


2015 NY Slip Op 05127


Decided on June 16, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 16, 2015

Acosta, J.P., Renwick, Moskowitz, Manzanet-Daniels, Feinman, JJ.


15446 400415/14

[*1] In re Gladys Quinones, Petitioner,
vNew York City Housing Authority, Respondent.


Gladys Quinones, petitioner pro se.
David I. Farber, New York (Andrew M. Lupin of counsel), for respondent.

Determination of respondent, dated March 6, 2014, which, after a hearing, terminated petitioner's public housing tenancy, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of Supreme Court, New York County [Cynthia S. Kern, J.], entered June 16, 2014), dismissed, without costs.
The determination that petitioner violated a stipulation that excluded her son from her apartment is supported by substantial evidence (see generally 300 Gramatan Ave. Assoc. v State Div. of Human Rights, 45 NY2d 176, 180-181 [1978]). The record shows that petitioner repeatedly failed to exclude her son from the premises, despite having agreed to do so on multiple occasions.
Under the circumstances presented, the penalty of
termination does not shock our sense of fairness (see e.g. Matter of Lopez v New York City Hous. Auth., 121 AD3d 610 [1st Dept 2014], lv denied 24 NY3d 917 [2015]; Matter of Grant v New York City Hous. Auth., 116 AD3d 630 [1st Dept 2014]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 16, 2015
CLERK